SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 14 July 2011 BT Group PLC (Translation of registrant's name into English) BT Group PLC 81 Newgate Street London EC1A 7AJ England (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ﻿ BT Group plc Annual General Meeting 13 July 2011 Summary of votes cast Annual General Meeting Resolutions For % Against % Votes withheld Resolution 1 That the accounts and reports of the directors and the auditors for the year ended 31 March 2011 be received. Resolution 2 That the directors' remuneration report for the year ended 31 March 2011 be approved. Resolution 3 That the final dividend of 5.0 pence per share recommended by the directors be declared to be payable on 5 September 2011 to holders of ordinary shares registered at the close of business on 12 August 2011. Resolution 4 That Sir Michael Rake be re-elected as a director. Resolution 5 That Ian Livingston be re-elected as a director. Resolution 6 That Tony Chanmugam be re-elected as a director. Resolution 7 That Gavin Patterson be re-elected as a director. Resolution 8 That Tony Ball be re-elected as a director. Resolution 9 That J Eric Daniels be re-elected as a director. Resolution 10 That the Rt Hon Patricia Hewitt be re-elected as a director. Resolution 11 That Phil Hodkinson be re-elected as a director. Resolution 12 That Carl Symon be re-elected as a director. Resolution 13 That Nick Rose be elected as a director. Resolution 14 That Jasmine Whitbread be elected as a director. Resolution 15 That PricewaterhouseCoopers LLP be reappointed auditors of the Company, to hold office until the end of the next general meeting at which accounts are laid before the Company. Resolution 16 That the directors be authorised to decide the auditors' remuneration. Special Business Resolution 17 That the directors are authorised generally and without conditions under Section 551 of the Companies Act 2006 ('2006 Act') to allot relevant securities. Resolution 18 That subject to the passing of Resolution 18, the directors have power to allot equity securities (within the meaning of Section 561(1) of the 2006 Act) entirely paid for in cash. Resolution 19 That the Company has general and unconditional authority to make market purchases as defined in section 693(4) of the Companies Act 2006 of shares of 5p each in the Company. Resolution 20 That the Company may call a general meeting (but not an AGM) on at least 14 clear days' notice. Resolution 21 That British Telecommunications plc, a wholly-owned subsidiary of the Company, be authorised to make political donations to political organisations. Resolution 22 Renewal of the Employee Sharesave Scheme Resolution 23 Renewal of the International Employee Sharesave scheme Resolution 24 Renewal of the Employee Share Investment Plan Resolution 25 Renewal of the Employee Stock Purchase Plan Resolution 26 Renewal of the Executive Portfolio In accordance with Listing Rule 9.6.2, copies of all the resolutions passed, other than ordinary business, will be submitted to the UK Listing Authority ("UKLA") and will be available to view on the National Storage Mechanism website at www.hemscott.com/nsm.do Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BT Group PLC (Registrant) By: /s/ Patricia Day Patricia Day, Assistant Secretary. Date 14 July, 2011
